DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed 04/28/2022 has been entered.
 
Response to Amendments and Arguments
The amendments and arguments filed 04/19/2022 are acknowledged and have been fully considered. Claims 6 and 7 have been amended; claims 1-5 have been canceled; no claims have been added or withdrawn. Claims 6 and 7 are now pending and under consideration.
The previous objections to claim 6 has been withdrawn, in light of the amendments to the claim.
The previous rejections of claims 1-3, 6 and 7 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claims 6 and 7, and in light of the cancellation of claims 1-3.
Applicant’s arguments with respect to the rejections of independent claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0312933 to Hoetzer in view of U.S. Patent Application Publication No. 2018/0273047 to Wang, and in view of U.S. Patent Application Publication No. 2014/0330479 to Dolgov et al. have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground of rejection of claims 6 and 7 is made under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0229402 to Morita et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0229402 to Morita et al. (hereinafter: “Morita”).
*Note that Applicant’s originally-filed specification expressly indicates that the term “self-driving” is not intended to be limited to a driving state in which all operations of acceleration, braking, and steering are done on a system side because at least ¶ 0016 of Applicant’s originally-filed specification states: “In this embodiment, the "self-driving" means a driving state in which all operations of acceleration, braking, and steering are done on a system side in a state where the vehicle is able to return to driver's manual driving anytime by choice of the driver under the surveillance by the driver. However, a category of automation and a level of the self-driving to which this embodiment is applicable are not limited to this.” Therefore, with regard to all uses of “self-driving” in the pending claims, in the absence of further definition of “self-driving” by the claim(s), it is understood that other unspecified categories of automation and other unspecified levels of self-driving are expressly intended by Applicant to be within the scope of “self-driving.”
With respect to claim 6, Morita teaches a control device (apparent from at least Fig. 1 in view of at least ¶ 0037, 0045, 0113 & 0137) for a self-driving vehicle [the claim phrase “for a self-driving vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, it is apparent from at least Figs. 1-10 in view of at least ¶ 0023-0045 that an own vehicle 100 includes automation in which vehicle driving operations, including acceleration and braking, are selectively done on a system side such that it is understood that the own vehicle 100 is definable as a “self-driving vehicle”], comprising: an engine serving as a driving source of the self-driving vehicle [a claim recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the claim phrase “serving as a driving source of the self-driving vehicle” appears to merely amount to a recitation of with respect to the manner in which the “engine” of the “control device” is intended to be employed; as discussed in detail above and at least ¶ 0037, 0045, 0113 & 0137, the “control device” includes an engine, such as an internal combustion engine, that is intended to be employed as a driving source of the own vehicle 100]; and a controller (10) that controls an operation of the engine [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0024-0025, 0037, 0045, 0113 & 0137, the travel control device 10, as designed (and without modification), is capable of performing functions to control the engine], wherein the controller is programmed to: execute a coast stop, the coast stop being for automatically stopping in accordance with a required driving force of the self-driving vehicle during the vehicle traveling at a speed not more than a predetermined vehicle speed [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0010-0011, 0024, 0041, 0054-0056, 0084, 0094 & 0101-0141, the travel control device 10, as programmed (and without modification), is capable of performing functions to output an instruction to turn off an accelerator and activate engine braking to decelerate the own vehicle 100 via a fuel cut while the own vehicle 100 is travelling, at times including while operating in a follow-up travel mode with an auto cruise function with respect to a nearest forward vehicle, at times including while both the own vehicle 100 and the nearest forward vehicle are travelling within a regulation speed, such as when the own vehicle 100 is travelling at no greater than an idling stop upper speed limit]; set the required driving force such that a relative speed of the self-driving vehicle to a preceding vehicle in front of the self-driving vehicle becomes 0, the relative speed being a speed when an intervehicular distance between the self-driving vehicle and the preceding vehicle becomes closer to a predetermined distance [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0002-0003, 0024, 0033-0034, 0041, 0043, 0049, 0053, 0056, 0094-0099, 0104-0107, 0121-0126 & 0133, the travel control device 10, as programmed (and without modification), is capable of performing functions to output an instruction to set a target travel speed of the own vehicle 100 to be the same as a travel speed of the nearest forward vehicle while operating in the follow-up travel mode, at times including when the nearest forward vehicle is at a distance from the own vehicle 100 that allows the own vehicle 100 to recognize the nearest forward vehicle]; set a command signal for avoiding execution of the coast stop in response to the required driving force being more than a given value [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0010-0011, 0024, 0041, 0054-0056, 0084, 0094 & 0101-0141, the travel control device 10, as programmed (and without modification), is capable of performing functions to output an instruction to increase the target travel speed of the own vehicle 100 to be the same as the travel speed of the nearest forward vehicle at times including when the travel speed of the nearest forward vehicle increases, thereby avoiding the engine braking and the fuel cut]; detect a color of a traffic signal in front of the preceding vehicle in a traveling direction as a situation in front of the preceding vehicle [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0004-0005, 0007-0008, 0024, 0038, 0050, 0054, 0075, 0078, 0108, 0137 & 0140, the travel control device 10, as programmed (and without modification), is capable of performing functions to determine signal information at an intersection as to whether a traffic signal is a green signal or a red signal, at times including when the nearest forward vehicle is ahead of the own vehicle 100]; predict deceleration of the preceding vehicle in response to the color of the traffic signal encouraging the preceding vehicle to stop or decelerate [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0004-0005, 0007-0008, 0024, 0038, 0050, 0054, 0075, 0078, 0108, 0137 & 0140, the travel control device 10, as programmed (and without modification), is capable of performing functions to predict deceleration of the nearest forward vehicle responsive to the red signal ahead of the nearest forward vehicle]; and prohibit release of the coast stop for the engine even though the command signal has been set, in response to a future deceleration of the preceding vehicle being predicted during an automatic stop of the engine [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0004-0005, 0007-0008, 0011, 0024, 0038, 0050, 0054, 0075, 0078, 0108, 0137 & 0140, the travel control device 10, as programmed (and without modification), is capable of performing functions to maintain deceleration of the own vehicle 100 via the engine braking and the fuel cut responsive to the predicted deceleration of the nearest forward vehicle based on the red signal and stopped vehicles ahead of the nearest forward vehicle, even at times including when the travel speed of the nearest forward vehicle does not decrease (or increases)].

With respect to claim 7, Morita teaches a control device (apparent from at least Fig. 1 in view of at least ¶ 0037, 0045, 0113 & 0137) for an self-driving vehicle [the claim phrase “for a self-driving vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, it is apparent from at least Figs. 1-10 in view of at least ¶ 0023-0045 that an own vehicle 100 includes automation in which vehicle driving operations, including acceleration and braking, are selectively done on a system side such that it is understood that the own vehicle 100 is definable as a “self-driving vehicle”], comprising: an engine serving as a driving source of the self-driving vehicle [a claim recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the claim phrase “serving as a driving source of the self-driving vehicle” appears to merely amount to a recitation of with respect to the manner in which the “engine” of the “control device” is intended to be employed; as discussed in detail above and at least ¶ 0037, 0045, 0113 & 0137, the “control device” includes an engine, such as an internal combustion engine, that is intended to be employed as a driving source of the own vehicle 100]; and a controller (10) that controls an operation of the engine [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0024-0025, 0037, 0045, 0113 & 0137, the travel control device 10, as designed (and without modification), is capable of performing functions to control the engine], wherein the controller is programmed to: execute a coast stop, the coast stop being for automatically stopping in accordance with a required driving force of the self-driving vehicle during the vehicle traveling at a speed not more than a predetermined vehicle speed [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0010-0011, 0024, 0041, 0054-0056, 0084, 0094 & 0101-0141, the travel control device 10, as programmed (and without modification), is capable of performing functions to output an instruction to turn off an accelerator and activate engine braking to decelerate the own vehicle 100 via a fuel cut while the own vehicle 100 is travelling, at times including while operating in a follow-up travel mode with an auto cruise function with respect to a nearest forward vehicle, at times including while both the own vehicle 100 and the nearest forward vehicle are travelling within a regulation speed, such as when the own vehicle 100 is travelling at no greater than an idling stop upper speed limit]; set the required driving force such that a relative speed of the self-driving vehicle to a preceding vehicle in front of the self-driving vehicle becomes 0, the relative speed being a speed when an intervehicular distance between the self-driving vehicle and the preceding vehicle becomes closer to a predetermined distance [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0002-0003, 0024, 0033-0034, 0041, 0043, 0049, 0053, 0056, 0094-0099, 0104-0107, 0121-0126 & 0133, the travel control device 10, as programmed (and without modification), is capable of performing functions to output an instruction to set a target travel speed of the own vehicle 100 to be the same as a travel speed of the nearest forward vehicle while operating in the follow-up travel mode, at times including when the nearest forward vehicle is at a distance from the own vehicle 100 that allows the own vehicle 100 to recognize the nearest forward vehicle]; set a command signal for executing the coast stop in response to the required driving force being equal to or smaller than a given value [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0010-0011, 0024, 0041, 0054-0056, 0084, 0094 & 0101-0141, the travel control device 10, as programmed (and without modification), is capable of performing functions to output an instruction to switch from the follow-up travel mode to an intersection deceleration mode to decelerate the own vehicle 100 by the engine braking (and the fuel cut) at times including when the engine braking (and the fuel cut) is sufficient for achieving the deceleration and additional braking is unnecessary]; detect a color of a traffic signal in front of the preceding vehicle in a traveling direction as a situation in front of the preceding vehicle [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0004-0005, 0007-0008, 0024, 0038, 0050, 0054, 0075, 0078, 0108, 0137 & 0140, the travel control device 10, as programmed (and without modification), is capable of performing functions to determine signal information at an intersection as to whether a traffic signal is a green signal or a red signal, at times including when the nearest forward vehicle is ahead of the own vehicle 100]; predict acceleration of the preceding vehicle in response to the color of the traffic signal permitting the preceding vehicle to pass [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0108 & 0137, the travel control device 10, as programmed (and without modification), is capable of performing functions to predict acceleration of the nearest forward vehicle responsive to a green signal ahead of the nearest forward vehicle]; and prohibit execution of the coast stop for the engine even though the command signal has been set, in response to a future acceleration of the preceding vehicle being predicted during the operation of the engine [for example, as depicted by at least Figs. 1 & 9 and as discussed by at least ¶ 0108-0114 & 0137, the travel control device 10, as programmed (and without modification), is capable of performing functions to switch the own vehicle 100 back to the follow-up travel mode from the intersection deceleration mode and avoid the engine braking and the fuel cut responsive to predicting future acceleration of the nearest forward vehicle, even when the nearest forward vehicle is previously predicted to decelerate responsive to the red signal, at times including when the traffic signal changes from the red signal to the green signal and stopped vehicles ahead of the nearest forward vehicle start successively, thereby preventing unnecessary deceleration of the own vehicle 100 while also avoiding deterioration of travel feeling due to delay of engine restart at reacceleration of the own vehicle 100].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747